internal_revenue_service number release date index number ------------------- ------------------------------------------------------ ------------------------------------------------ ----------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-139907-07 date february ------------------------------------------------------------------- -------------------------------------------------------------------------- ------------------------------------------------------ ------------------------------------------------------------------------- ------------- ------------ --------------------------- ------------------------------------ ty --------------- ty --------------- taxpayer rt lp state a state b date c affiliate relinquished_property rq replacement_property rp1 -------------------------------------------------- replacement_property rp2 -------------------------------------------- dear ------------ this responds to your request for a private_letter_ruling dated date as supplemented regarding the application of sec_1031 of the internal_revenue_code facts taxpayer is a limited_liability_company organized in state a that is taxed as a partnership through entities that are disregarded for federal_income_tax purposes taxpayer owns and operates various commercial real_estate properties taxpayer is also an affiliate of rt a publicly held statutory real_estate_investment_trust reit organized in state b rt elected to be taxed as a reit beginning with its taxable_year that ended on date c rt has intended to qualify as a reit at all times since and including such year rt operates through an upreit structure rt own sec_89 of the common interest of lp a state a limited_partnership and is its sole general_partner various outside partners own the remaining interest in lp which in turn owns interests in plr-139907-07 numerous subsidiaries rt conducts its operations and owns properties through lp and subsidiary entities lp owns a interest in taxpayer and is its managing member the remaining interest in taxpayer is held by affiliate lp owns of affiliate and the remaining is owned by various individuals and an entity taxpayer is the lessee of an office building rq under a 99-year lease with more than years remaining which taxpayer intends to exchange for like-kind_property taxpayer has identified two properties rp1 and rp2 respectively as its replacement_property taxpayer will acquire these properties from lp through a qualified_intermediary qi in a deferred_like-kind_exchange lp also intends to engage in its own deferred_like-kind_exchange in connection with its transfer of rp1 and rp2 as its relinquished_property and will timely acquire replacement_property from an unrelated third party through a qi lp expects that the value of lp’s replacement_property may be somewhat less than the aggregate value of rp1 and rp2 or that there may be a somewhat higher mortgage on lp’s replacement_property than the existing mortgages on rp1 and rp2 as a result some cash will be paid or treated as paid to lp on or after the earlier of the 181st day from the transfer of rp1 and rp2 or the receipt of all property which lp is entitled to receive under its exchange_agreement this will constitute taxable boot to lp however under no circumstances will the amount of boot to be received exceed --- of the gain realized neither taxpayer nor lp will dispose_of its respective replacement properties before two years from the later acquisition of the respective replacement properties law analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment under sec_1_1031_a_-1 of the income_tax regulations a lessee that exchanges a leasehold interest_in_real_property of years or more for a fee interest_in_real_property is considered to have exchanged like-kind_property for purposes of sec_1031 sec_1031 provides in part that if an exchange would be within the provisions of subsection a if it were not for the fact that the property received in exchange consists not only of property permitted to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property plr-139907-07 sec_1031 provides that if a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange of such property determined without regard to this subsection and c before the date years after the date of the last transfer which was part of such exchange - i the related_person disposes of such property or ii the taxpayer disposes of the property received in the exchange from the related_person which was of like_kind to the property transferred by the taxpayer there shall be no nonrecognition_of_gain_or_loss under this section to the taxpayer with respect to such exchange except that any gain_or_loss recognized by the taxpayer by reason of this subsection shall be taken into account as of the date on which the disposition referred to in subparagraph c the second_disposition occurs sec_1031 provides in part that for purposes of paragraph c there shall not be taken into account any disposition -- c with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 in the present case sec_1031 is not applicable to taxpayer’s exchange of rq for rp1 and rp2 because taxpayer is exchanging property with a qi who is not a related_person however sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 both the ways_and_means_committee report and the finance_committee print describe the policy concern that led to enactment of this provision because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on the retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect ‘cashed out’ of the investment and the original exchange should not be accorded nonrecognition treatment h_r rep no 101st cong 1st sess s print no pincite the committee reports contain the following example of when sec_1031 applies plr-139907-07 if a taxpayer pursuant to a re-arranged plan transfers property to an unrelated party who then exchanges the property with a party related to the taxpayer within years of the previous transfer in a transaction otherwise qualifying under sec_1031 the related_party will not be entitled to nonrecognition treatment under sec_1031 h_r rep no pincite s print no pincite the senate_finance_committee also gave three examples of its intent with respect to the non-tax avoidance exception at sec_1031 it is intended that the non-tax avoidance exception generally will apply to i a transaction involving an exchange of undivided interests in different properties that results in each taxpayer holding either the entire_interest in a single property or a larger undivided_interest in any of such properties ii dispositions of property in nonrecognition transactions and iii transactions that do not involve the shifting of basis between properties s print no pincite in revrul_2002_83 2002_2_cb_927 the taxpayer transferred low-basis property to an unrelated buyer through a qi and acquired high basis replacement_property from a related_party through the intermediary with the proceeds of the sale of the first property in analyzing these facts under sec_1031 the service quoted the above legislative_history for the proposition that sec_1031 is intended to apply to situations in which related parties effectuate like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in such a case the original exchange would not be accorded nonrecognition treatment under the facts in the revenue_ruling the taxpayer and the related_party were attempting to sell the relinquished_property to an unrelated party while using the substituted_basis rule_of sec_1031 to reduce gain on the sale to dollar_figure this allowed the parties to cash_out of their investment in the relinquished_property without recognizing gain the service concluded that the transaction was structured to avoid the purposes of sec_1031 and therefore taxpayer as the first transferor recognized all the gain realized on its transfer of the relinquished_property as mentioned above pursuant to sec_1031 any second_disposition by exchanging parties will not be taken into account for purposes of sec_1031 if it can be established to the satisfaction of the secretary that neither the initial exchange nor the second_disposition had as one of its principal purposes the avoidance of federal_income_tax in that regard the non-tax avoidance exception generally will apply to dispositions in plr-139907-07 nonrecognition transactions h_r report no 101st cong 1st sess in the present case the only transaction planned by the parties after taxpayer receives rp1 and rp2 as its replacement_property is the acquisition by lp of lp’s replacement_property in another exchange under sec_1031 a nonrecognition_transaction because lp is also structuring its disposition of rp1 and rp2 as an exchange for like-kind replacement_property neither sec_1031 nor revrul_2002_83 applies taxpayer’s exchange and lp’s exchange are structured as like-kind_exchanges qualifying under sec_1031 there is no cashing out of either party’s investment in real_estate upon completion of the series of transactions both related parties will own property that is like-kind to the properties they exchanged moreover neither party will have ever been in receipt of cash or other nonlike-kind property other than a limited amount of boot received in the exchange in return for the relinquished properties finally any receipt of cash or other nonlike-kind property by lp from its qi in an amount not greater than -- ---- of lp’s realized gain will not result in gain recognition by taxpayer ruling sec_1031 will not apply to require taxpayer to recognize the gain realized in taxpayer’s exchange of rq for rp1 and rp2 or lp’s exchange of rp1 and rp2 for lp’s replacement_property provided that neither taxpayer nor lp disposes of their respective replacement properties within two years of the later of taxpayer’s receipt of rp1 and rp2 or lp’s receipt of lp’s replacement_property lp’s receipt of cash or other nonlike-kind property in addition to lp’s replacement_property from its qi will not cause taxpayer to recognize gain under sec_1031 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by this is the language of the conference committee report which adopted the senate amendment quoting from the senate_finance_committee print s print no at p plr-139907-07 attaching a statement to their return that provides the date and control number of the letter_ruling sincerely michael j montemurro chief branch income_tax accounting -
